                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MILOS LEUBNER,
                                                                                        Case No. 18-cv-05654-PJH
                                  8                     Plaintiff,

                                  9              v.                                     ORDER TO SHOW CAUSE WHY
                                                                                        ACTION SHOULD NOT BE
                                  10     COUNTY OF LAKE, et al.,                        DISMISSED WITH PREJUDICE
                                  11                    Defendants.                     Re: Dkt. No. 15

                                  12
Northern District of California
 United States District Court




                                  13          On September 14, 2018, pro se plaintiff Milos Leubner filed this action against

                                  14   defendants County of Lake, Dennis Keithly, and Michael Penhall, raising various

                                  15   complaints related to Leubner’s 2016 arrest. After Magistrate Judge Robert Illman

                                  16   granted plaintiff’s application to proceed in forma pauperis, defendants were served and

                                  17   subsequently filed a motion to dismiss on December 6, 2018. Leubner’s opposition was

                                  18   due on December 20, 2018. Though dated December 18, 2018, on December 24, the

                                  19   court received a stipulation to extend Leubner’s time to file an opposition to January 14,

                                  20   2019, and defendants’ time to file a reply to January 21, 2019. On January 4, 2019, the

                                  21   court entered an order adopting that briefing schedule. To date, Leubner has not filed an

                                  22   opposition or Statement of Non-opposition as required by L.R. 7-3, and defendants have

                                  23   not filed a reply.
                                              Plaintiff is hereby ORDERED TO SHOW CAUSE why this action should not be
                                  24
                                       dismissed with prejudice for his failure to oppose defendants’ motion. Plaintiff shall file a
                                  25
                                       response to this order by February 4, 2019, explaining his failure to respond to
                                  26
                                       defendants’ motion to dismiss. Plaintiff’s response must also be accompanied by his
                                  27
                                       opposition to defendants’ motion or a Statement of Non-opposition. Failure to comply
                                  28
                                  1    with this order in a timely fashion will result in dismissal of the action for failure to

                                  2    prosecute, and to comply with a court order. See Ferdik v. Bonzelet, 963 F.2d 1258,

                                  3    1260 (9th Cir. 1992); Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999); Fed. R.

                                  4    Civ. P. 41(b).

                                  5           This order should not be taken as an indication that the court will necessarily

                                  6    accept plaintiff’s late submission. However, if it does, defendants will be provided an

                                  7    opportunity to file a reply.

                                  8           IT IS SO ORDERED.

                                  9    Dated: January 25, 2019

                                  10                                                  __________________________________
                                                                                      PHYLLIS J. HAMILTON
                                  11                                                  United States District Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
